



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kupec, 2019 ONCA 851

DATE: 20191025

DOCKET: C62767

Simmons, Watt and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Peter Kupec

Appellant

Brian Weingarten, for the appellant

Kelly Simpson, for the respondent

Heard: October 21, 2019

On appeal from the sentence imposed on June
    27, 2016 by Justice John Desotti of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

Even assuming the trial judge made the error
    alleged by referring to the impugned aggravating factor in our view it had no
    impact on the global sentence imposed.

[2]

Given the appellants lengthy record, the
    circumstances of the offences and their catastrophic impact
the ten-year two-month sentence
was entirely fit. It
    was not an error to impose consecutive sentences for arson causing bodily harm
    and arson causing property damage as they involve different elements.

[3]

Leave to appeal sentence is granted and any
    victim fine surcharge is set aside. Appeal is otherwise dismissed.


